         Case 2:20-cr-00166-JLR Document 15 Filed 10/30/20 Page 1 of 2



 1                                                           JUDGE JAMES L. ROBART
 2
 3
 4
 5
 6
 7                         IN THE UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8                                     AT SEATTLE
 9   UNITED STATES OF AMERICA,           )
                                         )
10                           Plaintiff,  )                   No. CR20-166-JLR
                                         )
11               v.                      )                   ORDER CONTINUING TRIAL
                                         )                   DATE AND EXTENDING MOTIONS
12   CAMDEN LAMP,                        )                   FLING DEADLINE
                                         )
13                           Defendant.  )
     ____________________________________)
14
             THIS MATTER having come before the Court on Defendant’s unopposed motion
15
     to continue the trial date and extend the motions filing deadline, and good cause appearing
16
     therefore, the Court hereby adopts the facts justifying a continuance as set forth in the
17
     record and in the unopposed motion, and makes the following findings of fact and
18
     conclusions of law:
19
             1. The ends of justice served by granting the motion and continuing the trial date
20
     outweigh the best interests of the public and the defendants in a speedy trial. 18 U.S.C.
21
     §3161(h)(7)(A).
22
             2. Proceeding to trial absent adequate time for the defense to prepare would result
23
     in a miscarriage of justice. 18 U.S.C. §3161(h)(7)(B)(I).
24
             3. The defendant needs additional time to explore all relevant issues and defenses
25
     applicable to the case. Given this, it would be unreasonable to expect adequate preparation
26
     for pretrial proceedings or for the trial itself within the time limits established by the
27
     Speedy Trial Act and as currently set for this case. 18 U.S.C. §3161(h)(7)(B)(ii).
28

     ORDER CONTINUING TRIAL DATE AND                                    RICHARD J. TROBERMAN, P.S.
     EXTENDING MOTION FILING DEADLINE;                                           ATTORNEY AT LAW
     CR20-166-JLR - 1                                                       520 PIKE STREET , SUITE 2500
                                                                         SEATTLE, WASHINGTON 98101-1385
                                                                                   (206) 343-1111
         Case 2:20-cr-00166-JLR Document 15 Filed 10/30/20 Page 2 of 2



 1           4. Taking into account the exercise of due diligence, a continuance is necessary to
 2   allow the defendant reasonable time for effective preparation of his defense. 18 U.S.C.
 3   §3161(h)(7)(B)(iv).
 4           NOW THEREFORE, IT IS HEREBY ORDERED that subject to the defendant
 5   filing a Speedy Trial Waiver to July 2, 2021, the trial date in this matter is continued from
 6   December 7, 2020, to May 3, 2021. The resulting period of delay from the date of this
 7   order, up to and including the new trial date, is hereby excluded for speedy trial purposes
 8   under 18 U.S.C. §3161(h)(7)(A) and (B).
 9           IT IS FURTHER ORDERED that pretrial motions are due no later than April 1,
10   2021.
11           DONE this 30th day of October, 2020.
12
13
                                                      A
                                                   _________________________________
                                                   JAMES L. ROBART
                                                   United States District Court Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER CONTINUING TRIAL DATE AND                                  RICHARD J. TROBERMAN, P.S.
     EXTENDING MOTION FILING DEADLINE;                                         ATTORNEY AT LAW
     CR20-166-JLR - 2                                                     520 PIKE STREET , SUITE 2500
                                                                       SEATTLE, WASHINGTON 98101-1385
                                                                                 (206) 343-1111
